Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action based on the application filed on June 14th, 2019, which claims 1-20 are presented for examination.
Status of Claims
Claims 1-20 are pending, of which claims, of which claim 1, 11 and 18 are in independent form.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBert et al. (US 20160267095).

Claim 1 is rejected, LeBert teaches a machine that comprises: 
a change server specially programmed to service a master baseline, such that the change server comprises a memory that comprises a first code configured to respond to an input with a generation of a branch from an imported baseline within the change server, the branch configured to(LeBert, US 20160267095, Fig. 3, Server(s) 210 and paragraph [0060-0061], The website repository 340 may be configured to execute standard repository functionality. For example, the repository software may make changes to the " baseline" or approved revision of a document or source file from which subsequent changes can be made. Once each working copy is satisfactory to the website owner, actions (notifications, denies, rollbacks, etc.) may be based upon a new revision of the file content 330 that is created as a result of writing, merging and/or committing the changes made to the file content 330. The working copy may be the local copy of files from a repository, at a specific time or revision. All work done to the file content 330 in a repository may initially be done on a working copy, hence the name. Conceptually, the working copy may comprise a sandbox.  Paragraph [0062-0063], The commit command within the website repository 340 may represent one of many non-limiting example website repository 340 commands available via the website repository 340. Other non-limiting examples may  tag, branch, merge, blame, rollback, import, export, clone or any other repository commands known in the art.  Paragraph [0064], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk."): 
generate and store a code change that comprises at least one of: a creation, an update, or a deletion, to the imported baseline(LeBert, paragraph [0064-0070], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk."); 
minimize an amount of a persistent storage required(Lebert, paragraph [0068-0070], The identified diff output data (e.g., modifications to the file content 330 or database transaction data, described below) may be stored as one or more "deltas" in the website repository. In common use cases, source or data files may change incrementally between commits (i.e., non working copy versions of this content). The delta stored in the repository may comprise a way of storing or transmitting and recording this data in the form of discrete files comprising the differences between sequential data rather than as complete files--for example, changing a few words in a large document, or changing a few records in a large table--thereby reducing data redundancy.); and 
minimize an amount of and a processing time for an export from the branch to the master baseline(Lebert, paragraph [0069], Information stored in the repository associated with the delta may include, as non-limiting examples: the name of the uploaded file or database transaction; the date /time the file or database transaction was uploaded; the contents of the file or database transaction; the delta identified from running the diff; and/or the server and/or person who uploaded the file or ran the database transaction.  Paragraph [0070], Additional repository commands, or other logic in the control panel 315 and/or the repository manager 300, may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, 
Claim 2 is rejected for the reasons set forth hereinabove for claim1, LeBert teaches the  machine of claim 1, further comprising: 
the change server comprising the imported baseline and an import/export server in communication with the master baseline(LeBert, Fig. 3, Server(s) 210 and paragraph [0060-0061], The website repository 340 may be configured to execute standard repository functionality. For example, the repository software may make changes to the " baseline" or approved revision of a document or source file from which subsequent changes can be made. Once each working copy is satisfactory to the website owner, actions (notifications, denies, rollbacks, etc.) may be based upon a new revision of the file content 330 that is created as a result of writing, merging and/or committing the changes made to the file content 330. The working copy may be the local copy of files from a repository, at a specific time or revision. All work done to the file content 330 in a repository may initially be done on a working copy, hence the name. Conceptually, the working copy may comprise a sandbox.  Paragraph [0062-0063], The commit command within the website repository 340 may represent one of many non-limiting example website repository 340 commands available via the website repository 340. Other non-limiting examples may include tag, branch, merge, blame, rollback, import, export, clone or any other repository commands known in the art. Paragraph [0064-0070], Additional repository commands, or other logic in the control panel 315 and/or the repository manager 300, may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.); and 
the branch being distinct from and in communication with the imported baseline(LeBert, paragraph [0064-0070], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk.").  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, LeBert teaches the  machine of claim 2, further comprising the imported baseline being a specially programmed singular surrogate, for the master baseline, in the persistent storage within the change server and in communication with every branch generated by the change server(Lebert, paragraph [0069], Information stored in the repository associated with the delta may include, as non-limiting examples: the name of the uploaded file or database transaction; the date /time the file or database transaction was uploaded; the contents of the file or database transaction; the delta identified from running the diff; and/or the server and/or person who uploaded the file or ran the database transaction.  Paragraph [0070], Additional repository commands, or other logic in the control panel 315 and/or the repository manager 300, may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 2, LeBert teaches the machine of claim 2, wherein the export comprises the code change and excludes the imported baseline and an output from a differences analyzer(Lebert, paragraph [0068-0069], The identified diff output data (e.g., The delta stored in the repository may comprise a way of storing or transmitting and recording this data in the form of discrete files comprising the differences between sequential data rather than as complete files--for example, changing a few words in a large document, or changing a few records in a large table--thereby reducing data redundancy.  Paragraph [0070], Additional repository commands, or other logic in the control panel 315 and/or the repository manager 300, may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, LeBert teaches the machine of claim 1, further comprising: 
the branch configured to minimize a time required to retrieve the master baseline and store the imported baseline(Lebert, paragraph [0068-0070], The identified diff output data (e.g., modifications to the file content 330 or database transaction data, described below) may be stored as one or more "deltas" in the website The delta stored in the repository may comprise a way of storing or transmitting and recording this data in the form of discrete files comprising the differences between sequential data rather than as complete files--for example, changing a few words in a large document, or changing a few records in a large table--thereby reducing data redundancy.); and 
the generation being a self-generation by and within the change server(LeBert, paragraph [0064-0070], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk.").  
 Claim 6 is rejected for the reasons set forth hereinabove for claim 1, LeBert teaches the  machine of claim 1, further comprising a computer server that comprises: the change server and a code change validator(LeBert, paragraph [0062-0070], The commit command within the website repository 340 may represent merge, blame, rollback, import, export, clone or any other repository commands known in the art.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, LeBert teaches the  machine of claim 1, further comprising the creation, the update, and the deletion being received from a program manipulator(LeBert, paragraph [0043-0048], The server(s) 210 may generate and transmit the control panel(s) 315 to any client 220. After the website owner has been authenticated to the website 310, the admin may provide access to one or more control panel 315 interfaces for each of the various services provided through the admin. The website owner may use the control panel 315, possibly via uploading software 320, to upload file content 330 to the website file storage 325. The control panel 315 may also be used writing, executing and/or administrating transactions (e.g., selecting or modifying dynamic content 355 for the website 310) within the website database 345. The control panel(s) 315 may comprise, as non-limiting examples, a web page, a client side program, an "app," a server administration interface, etc.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, LeBert teaches the  machine of claim 1, wherein the master baseline comprises a code specially programmed to service multiple control units(LeBert, paragraph [0060-0070], Additional repository commands, or other logic in the control panel 315 and/or the repository manager 300, may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, LeBert teaches the  machine of claim 8, further comprising the multiple control units being located in one of: a building, and a vehicle (LeBert, paragraph [0060-0070], a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The Office interprets “off site” repository is a location which can be a building or a vehicle.) .  
Claim 10 is rejected for the reasons set forth hereinabove for claim 9, LeBert teaches the  machine of claim 9, wherein the vehicle is an aircraft (LeBert, paragraph [0060-0070], a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The Office ).  
Claim 11 is rejected, LeBert teaches a process for reducing persistent storage required in a storage device for a computer server, the process comprising(LeBert, abstract and summary):  52Docket No. 18-2560-US-NP 
importing, responsive to a first input into a change server from a program manipulator, a master baseline into the change server, thus forming and storing an imported baseline in a memory of the change server(LeBert, US 20160267095, Fig. 3, Server(s) 210 and paragraph [0060-0061], The website repository 340 may be configured to execute standard repository functionality. For example, the repository software may make changes to the " baseline" or approved revision of a document or source file from which subsequent changes can be made. Once each working copy is satisfactory to the website owner, actions (notifications, denies, rollbacks, etc.) may be based upon a new revision of the file content 330 that is created as a result of writing, merging and/or committing the changes made to the file content 330. The working copy may be the local copy of files from a repository, at a specific time or revision. All work done to the file content 330 in a repository may initially be done on a working copy, hence the name. Conceptually, the working copy may comprise a sandbox.  Paragraph [0062-0063], The commit command within the website repository 340 may represent one of many non-limiting example website repository 340 commands available via the website repository 340. Other non-limiting examples may include tag, branch, merge, blame, rollback, import, export, clone or any other repository commands known in the art.  Lebert, paragraph [0069], Information stored in the repository associated with the delta may include, as non-limiting examples: the name of the uploaded file or database transaction; the date /time the file or database transaction was uploaded; the contents of the file or database transaction; the delta identified from running the diff; and/or the server and/or person who uploaded the file or ran the database transaction.  Paragraph [0064-0070], Additional repository commands, or other logic in the control panel 315 and/or the repository manager 300, may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.); 
generating, by and in the change server, a branch communicating with the program manipulator(LeBert, paragraph [0015-0020], Use of a website repository also provides repository functionality for the website as typically found in source code repositories, such as commands to commit, tag, branch, export, merge, etc.  LeBert, paragraph [0061-0064], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk.");); 
generating, using the program manipulator, code change in the branch for executing changes to the imported baseline(LeBert, paragraph [0064-0070], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk."); and 
exporting the code change from the change server and replaying the code change onto the master baseline(Lebert, paragraph [0069], Information stored in the repository associated with the delta may include, as non-limiting examples: the name of the uploaded file or database transaction; the date /time the file or database transaction may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.).  
  Claim 12 is rejected for the reasons set forth hereinabove for claim 11, LeBert teaches the  process of claim 11, further comprising the change server communicating with a control unit configured for service by the master baseline(Lebert, paragraph [0060-0069], Information stored in the repository associated with the delta may include, as non-limiting examples: the name of the uploaded file or database transaction; the date /time the file or database transaction was uploaded; the contents of the file or database transaction; the delta identified from running the diff; and/or the server and/or person who uploaded the file or ran the database transaction.  Paragraph [0070], Additional repository commands, or other logic in the control panel 315 and/or the repository manager 300, may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 11, LeBert teaches the process of claim 11, further comprising the code change eliminating using a differences analyzer before exporting any code from the change server to the master baseline(LeBert, paragraph [0060-0069], Information stored in the repository associated with the delta may include, as non-limiting examples: the name of the uploaded file or database transaction; the date /time the file or database transaction was uploaded; the contents of the file or database transaction; the delta identified from running the diff; and/or the server and/or person who uploaded the file or ran the database transaction.).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 11, LeBert teaches the process of claim 11, further comprising storing the imported baseline in the persistent storage of the change server only once, and the imported baseline servicing every branch generated within the change server(LeBert, paragraph [0060-0064], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk.").  
Claim 15 is rejected for the reasons set forth hereinabove for claim 11, LeBert teaches the process of claim 11, further comprising the code change comprising at least one of: a creation, an update, or a deletion for the master baseline (LeBert, paragraph [0060-0064], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk.").  
Claim 16 is rejected for the reasons set forth hereinabove for claim 11, LeBert teaches the process of claim 11, further comprising validating an efficacy of the code change for servicing a 53Docket No. 18-2560-US-NP control unit before exporting the code change for replaying onto the master baseline(LeBert, paragraph [0060-0062], The commit command within the website repository 340 may represent one of many non-limiting example website repository 340 commands available via the website repository 340. Other non-limiting examples may include tag, branch, merge, blame, rollback, import, export, clone or any other repository commands known in the art.).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 11, LeBert teaches the process of claim 11, further comprising the change server generating, responsive to a second input from a second program manipulator, a second branch serviced by the imported baseline(LeBert, Fig. 3, Server(s) 210 and paragraph [0060-0070], The website repository 340 may be configured to execute standard repository functionality. For example, the repository software may make changes to the " baseline" or approved revision of a document or source file from which subsequent changes can be made. Once each working copy is satisfactory to the website owner, actions (notifications, denies, rollbacks, etc.) may be based upon a new revision of the file content 330 that is created as a result of writing, merging and/or committing the changes made to the file content 330. The working copy may be the local copy of files from a repository, at a specific time or revision. All work done to the file content 330 in a repository may initially be done on a working copy, hence the name. Conceptually, the working copy may comprise a sandbox.).  
Claim 18 is rejected, LeBert teaches a process for reducing an export from a change server to a master baseline servicing multiple control units for an object, the process comprising(LeBert, abstract and summary): 
creating, by and storing within the change server, a singular imported baseline replicating the master baseline(LeBert, US 20160267095, Fig. 3, Server(s) 210 and paragraph [0060-0061], The website repository 340 may be configured to execute standard repository functionality. For example, the repository software may make changes to the " baseline" or approved revision of a document or source file from which subsequent changes can be made. Once each working copy is satisfactory to the website owner, actions (notifications, denies, rollbacks, etc.) may be based upon a new revision of the file content 330 that is created as a result of writing, merging and/or committing the changes made to the file content 330. The working copy may be the local copy of files from a repository, at a specific time or revision. All work done to the file content 330 in a repository may initially be done on a working copy, hence the name. Conceptually, the working copy may comprise a sandbox.  Paragraph [0062-0063], The commit command within the website repository 340 may represent one of many non-limiting example website repository 340 commands available via the website repository 340. Other non-limiting examples may include tag, branch, merge, blame, rollback, import, export, clone or any other repository commands known in the art.  Lebert, paragraph [0069], Information stored in the repository associated with the delta may include, as non-limiting examples: the name of the uploaded file or database transaction; the date /time the file or database transaction was uploaded; the contents of the file or database transaction; the delta identified from running the diff; and/or the may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.); 
responsive to an input from a program manipulator, self-generating, by and storing within the change server, a branch communicating with the program manipulator(LeBert, paragraph [0015-0020], Use of a website repository also provides repository functionality for the website as typically found in source code repositories, such as commands to commit, tag, branch, export, merge, etc.  LeBert, paragraph [0061-0064], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk."););  
creating, using the program manipulator, a code change for the master baseline(LeBert, paragraph [0064-0070], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk."); and 
exporting, without running a differencing algorithm, the code change for replaying onto the master baseline(Lebert, paragraph [0069], Information stored in the repository associated with the delta may include, as non-limiting examples: the name of the uploaded file or database transaction; the date /time the file or database transaction was uploaded; the contents of the file or database transaction; the delta identified from running the diff; and/or the server and/or person who uploaded the file or ran the database transaction.  Paragraph [0070], Additional repository commands, or may be used to import and/or export the data in the repository to third parties or computers. As a non-limiting example, a user may have an "off site" repository (e.g., GitHub, CodePlex, Freepository, Source Forge, etc.) and may use included repository commands (e.g., subscribe, import, pull, export, push, clone, etc.) to synchronize with the off site repository so that the website 310 is cloned to one or more of these additional repositories, thereby creating multiple copies of the repository content. The two repositories may be configured to synchronize or to "auto sync" possibly in response to requests sent from the control panel 315.).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 18, LeBert teaches the process of claim 18, further comprising the code change comprising at least one of: a creation, an update, or a deletion for the master baseline(LeBert, paragraph [0064-0070], A branch command may be used to branch or fork a set of files under revision and/or version control at a point in time so that, from that time forward, two copies of those files may develop at different speeds or in different ways independently of each other, providing a "developer friendly" environment similar to a production test environment, but allowing a website owner to change and test new features on the website 310. Although the website 310 seen by users would not change while these new features were tested and changed, the website owner may create a development version of a website and be working on a working copy in a branch of the website in a separate environment. The test site could then be merged with the "live" site displaying the changes made in the test environment, possibly using a merge command within the website repository 340 to merge the different branches into a single unified "trunk.");  
Claim 20 is rejected for the reasons set forth hereinabove for claim 18, LeBert teaches the process of claim 18, further comprising the change server retaining the singular imported baseline undisturbed and thereby preserving a roll-back capability for any branch to the singular imported baseline(LeBert, para [0080-0083], The control panel 315 may comprise interface elements and logic for the website owner to select means to "roll back" the website repository to a particular delta and/or commit. Specifically, the control panel 315 interface may configured for a website owner to select to roll back any website content according to any of the transaction data stored as deltas within the website repository 340. Such roll backs may include changed-based or time-based rollbacks.).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199